UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     REYNALDO ARBIZO,                                DOCKET NUMBER
                 Appellant,                          SF-0831-15-0386-I-1

                  v.

     OFFICE OF PERSONNEL                             DATE: January 7, 2016
       MANAGEMENT,
                   Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Rufus F. Nobles, I, Zambales, Philippines, for the appellant.

           Cynthia Reinhold, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     affirmed the reconsideration decision of the Office of Personnel Management
     (OPM) denying his application for a deferred retirement annuity under the Civil
     Service Retirement System (CSRS). Generally, we grant petitions such as this


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                         2

     one only when: the initial decision contains erroneous findings of material fact;
     the initial decision is based on an erroneous interpretation of statute or regulation
     or the erroneous application of the law to the facts of the case; the administrative
     judge’s rulings during either the course of the appeal or the initial decision
     were not consistent with required procedures or involved an abuse of discretion,
     and the resulting error affected the outcome of the case; or new and material
     evidence or legal argument is available that, despite the petitioner’s due
     diligence, was not available when the record closed. See title 5 of the Code of
     Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).            After fully
     considering the filings in this appeal, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review. We MODIFY the initial decision to
     address the appellant’s argument that he is deemed to have made a deposit.
     Except as expressly MODIFIED by this final order, we AFFIRM the
     initial decision.

                         DISCUSSION OF ARGUMENTS ON REVIEW
¶2         The appellant was employed by the Department of the Navy in Subic Bay,
     Philippines on various dates during the period from October 1965 to August 1992.
     Initial Appeal File (IAF), Tab 4 at 18-19, 34, 54-60.      His Standard Form 50s
     (SF-50s) from this period of employment indicate his retirement plan as “Other.”
     Id. In accordance with the Filipino Employment Personnel Instructions (FEPI),
     the appellant received severance pay for his service performed between
     October 30, 1965 and September 29, 1991, and was entitled to retirement pay
     upon his retirement on August 17, 1992. Id. at 60.
¶3         In January 2013, the appellant applied for a deferred CSRS retirement
     annuity. Id. at 61-75. OPM denied his application, and the appellant requested
     reconsideration.      Id.   at 22-37.   On   January 29,   2015,   OPM     issued   a
     reconsideration decision affirming its denial. Id. at 5-7. He subsequently filed a
                                                                                                 3

     Board appeal challenging OPM’s reconsideration decision, and he did not request
     a hearing. IAF, Tab 1. Based on the written record, the administrative judge
     issued an initial decision affirming OPM’s reconsideration decision. IAF, Tab 7,
     Initial Decision (ID) at 1, 7.
¶4         The appellant has filed a petition for review. Petition for Review (PFR)
     File, Tab 1. The agency has filed a response in opposition, PFR File, Tab 4, to
     which the appellant has filed a reply, 2 PFR File, Tab 6.
¶5         An entitlement to a CSRS retirement annuity requires 5 years of creditable
     service, ending with at least 1 of the last 2 years in a position covered by the
     Civil Service Retirement Act.         Quiocson v. Office of Personnel Management,
     490 F.3d 1358, 1360 (Fed. Cir. 2007); 5 U.S.C. § 8333(a)-(b). The appellant’s
     SF-50s indicate that he was covered by a different retirement system, the FEPI.
     IAF, Tab 4 at 18-19, 34, 54-60. His receipt of benefits under a non-CSRS plan
     indicates that his service was not covered under the CSRS.                    See 5 U.S.C.
     § 8331(1)(ii); Quiocson, 490 F.3d at 1360 (finding that the appellant was not
     covered under the CSRS because he received benefits under the FEPI). We find
     that the administrative judge reviewed the applicable laws, regulations, and case
     law, applied them to the facts in this case, and correctly concluded that the
     appellant was not entitled to a retirement annuity because he failed to establish
     that he ever was employed in a covered position. ID at 3-7.



     2
       The appellant’s reply contains new arguments regarding issues that were not raised in
     the agency’s response. Compare PFR File, Tab 4 at 4 (the agency’s response, asserting
     that the appellant’s petition contained no substantive argument), with PFR File, Tab 6
     at 2-3, 8-14 (the appellant’s reply, alleging, inter alia, that he is entitled to a retirement
     annuity under 5 U.S.C. § 8338(a) and 5 C.F.R. § 831.701(c), that the FEPI is not a
     retirement system, and that the administrative judge committed adjudicatory error and
     abused his discretion). However, a reply to a response to a petition for review is
     limited to the factual and legal issues raised by another party in the response to the
     petition for review. 5 C.F.R. § 1201.114(a)(4). It may not raise new allegations of
     error. Id. Accordingly, we decline to consider the appellant’s new arguments in his
     reply. See Boston v. Department of the Army, 122 M.S.P.R. 577, ¶ 5 n.3 (2015).
                                                                                      4

¶6         In his petition for review, the appellant contends that the administrative
     judge did not address his argument made below that he is entitled to a CSRS
     retirement annuity based upon his service performed from October 30, 1965 to
     September 30, 1982. PFR File, Tab 1; IAF, Tab 1 at 3, Tab 6. Specifically, he
     argues that a deposit is unnecessary to receive a retirement annuity because,
     under his interpretation of 5 U.S.C. § 8334(c) and 5 C.F.R. § 831.303(a), he is
     deemed to have made a deposit for his service performed prior to October 1,
     1982. PFR File, Tab 1 at 1-2, Tab 6 at 1-9, 14. He alleges that the legislative
     history of the CSRS and an OPM pamphlet support his argument.           PFR File,
     Tab 1 at 2-3, Tab 6 at 3-5, 11, 18.    We modify the initial decision to address
     this argument.
¶7         As the administrative judge properly found, the appellant did not serve in a
     position covered by CSRS.      ID at 4-7.   The appellant does not challenge this
     well-reasoned finding on review, and we decline to disturb it here. IAF, Tab 4
     at 18-19, 34, 54-60; see 5 U.S.C. § 8333(a)-(b); Noveloso v. Office of Personnel
     Management, 45 M.S.P.R. 321, 323-24 (1990), aff’d, 925 F.2d 1478 (Fed. Cir.
     1991) (Table).     Instead, he appears to be claiming that under 5 C.F.R.
     § 831.303(a), he is excepted from the requirement that he must have covered
     service. PFR File, Tab 1 at 1-2. As he interprets it, because no CSRS deductions
     were taken from his pay during his civilian service from 1965 to 1982, this period
     should be credited towards his CSRS annuity. Id. Further, he should be deemed
     to have made a deposit for this period. Id. at 2.
¶8         The appellant’s argument fails for the same reason that he is not entitled to
     a CSRS annuity at all; he has no covered service. Although almost all Federal
     service is creditable service, covered service includes only employees who must
     deposit part of their pay into the Civil Service Retirement and Disability Fund.
     Noveloso, 45 M.S.P.R. at 323. Section 831.303(a), on which the appellant relies,
     does not convert his noncovered service into covered service.       Cf. Quiocson,
490 F.3d at 1360 (finding that “[a] retroactive deposit does not convert a
                                                                                           5

     non-covered position into a covered position”).            Instead, it concerns the
     calculation of an employee’s creditable service.           As discussed above, the
     appellant has no covered service. Finally, we find that the legislative history of
     the CSRS and OPM’s pamphlet do not support his argument because, like
     5 C.F.R. § 831.303(a), they concern the calculation of creditable service. See Act
     of Feb. 28, 1948, Pub. L. No. 80-426, § 9, 62 Stat. 48, 53; PFR File, Tab 6 at 18.
     They do not support the proposition that an employee may receive a CSRS
     retirement annuity without meeting the covered service requirement under
     5 U.S.C. § 8333(b).
¶9         After considering the appellant’s arguments on review, we find that the
     administrative judge properly affirmed OPM’s reconsideration decision denying
     his retirement annuity application. 3

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
           The initial decision, as supplemented by this Final Order, constitutes the
     Board’s final decision in this matter. 5 C.F.R. § 1201.113. You have the right to
     request review of this final decision by the U.S. Court of Appeals for the Federal
     Circuit. You must submit your request to the court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439




     3
       Although the appellant requests that the Board remand the case to OPM, we find that
     the agency has rendered a reconsideration decision on the relevant issue, i.e. whether
     the appellant is eligible to receive a deferred CSRS retirement annuity. PFR File, Tab 1
     at 3; IAF, Tab 4 at 5-7. Therefore, we decline to remand the case to OPM for issuance
     of a new reconsideration decision.            Cf. Litzenberger v. Office of Personnel
     Management, 88 M.S.P.R. 419, ¶¶ 9-10 (2001) (remanding the case to OPM because the
     agency did not render a reconsideration decision on an issue dispositive to a claim
     for benefits).
                                                                                  6

     The court must receive your request for review no later than 60 calendar
days after the date of this order.    See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff.
Dec. 27, 2012). If you choose to file, be very careful to file on time. The court
has held that normally it does not have the authority to waive this statutory
deadline and that filings that do not comply with the deadline must be dismissed.
See Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode.htm.        Additional information is
available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.
     If you are interested in securing pro bono representation for an appeal to the
U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.